IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,095-01


                  EX PARTE NATHANIEL JOHN MARTINEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 758512-A IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


     Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER, J., joined.
NEWELL, J., concurred.

                                             ORDER

       Applicant was convicted of murder and sentenced to sixty years’ imprisonment. The First

Court of Appeals affirmed his conviction. Martinez v. State, 16 S.W.3d 845 (Tex. App.—Houston

[1st Dist.] 2000). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       This application was file-stamped in Harris County on February 11, 2013. An order

designating issues was signed by the trial judge on May 14, 2013. This application was not received

by this Court until August 29, 2022. There is no indication in the record of any action by the trial

court after the order designating issues was signed. Nor is there any indication as to why this
                                                                                                       2

application was pending in Harris County for so long without any action by the clerk or the trial

court.

         Applicant contends, among other things, that trial counsel was ineffective for various reasons.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466

U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

         As a preliminary matter, the trial court shall make findings of fact as to why no action was

taken by the trial court or the clerk between the entry of the order designating issues and the

forwarding of the application to this Court. The trial court shall obtain a response from Applicant

as to whether Applicant still wants to pursue this application, and shall include that response in the

supplemental record. If the trial court is unable to obtain such a response from Applicant, the trial

court shall detail the efforts that were made to obtain a response from Applicant. The trial court shall

then return the application to this Court.

         If Applicant indicates that he does want to pursue this application, the trial court shall order

trial counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

         The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other
                                                                                                       3

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 23, 2022
Do not publish